        Case 1:14-cv-02811-JMF Document 424 Filed 05/06/20 Page 1 of 4



May 6, 2020

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       Re:     City of Providence, et al. v. BATS Global Markets, Inc., et al., No. 14-cv-2811:
               Letter-Motion Requesting Conference on City of Providence Custodians

Dear Judge Furman:

       Defendants respectfully request a discovery conference pursuant to Individual Rule 2(C).
Co-Lead Plaintiff City of Providence (“Providence”) has refused to accept proposed custodians
suggested by Defendants in accordance with the ESI Protocol (ECF No. 401) and relevant case
law. The parties met and conferred by phone on April 22 and 23, 2020 but could not resolve this
dispute.

       On March 27, 2020, Providence proposed one “custodian” for ESI searches – the “City of
Providence -- Open Meetings Portal” (the “Portal”). See Ex. A. Originally, Providence did not
propose a single human custodian whose ESI would be searched, just a public-access web site
used to provide the public with access to certain materials required by Rhode Island’s Open
Meetings Act (“OMA”). Defendants reviewed the information on the Portal with an eye toward
determining the most relevant current and former members of Providence’s Board of Investment
(“BoI”), who are responsible for Providence’s investments at issue. After that review, on April
3, 2020, Defendants asked Providence to include 14 current and former BoI members of
Providence’s Board of Investment (“BoI”) and Providence’s Senior Assistant City Solicitor
(Megan DiSanto). See Ex. B; ESI Protocol § VI.B & C. On April 22, 2020, Providence refused
to add any current or former BoI members as custodians. See Ex. C.1 This is the proverbial
stonewall.

        Standards for Requiring Additional Custodians: Defendants’ burden is to demonstrate
that their additional proposed custodians “would provide unique relevant information not already
obtained” from other custodians by producing “evidence that there are unique responsive
documents being missed in the current search scheme that would justify the inclusion of
additional custodians ... .” See Fort Worth Employees Ret. Fund v. J.P. Morgan Chase & Co.,
297 F.R.D. 99, 107 (S.D.N.Y. 2013) (emphasis omitted); see also Blackrock Allocation Target


1
       Providence agreed to add Ms. DiSanto as a custodian “subject to agreement on appropriate terms for the
       search of her materials.” Ex. C. But Plaintiffs have neither clarified what this means nor explained why a
       search of her documents should be limited or conditioned in any way. Nor has Providence indicated what
       search terms, in its view, are appropriate for a search of Ms. DiSanto’s files. Although Ms. DiSanto is a
       necessary custodian (indeed, she initiated the email chain discussed with the Court on May 1, 2020, see
       ECF No. 419-1), her documents are no substitute for what Defendants seek here—responsive documents
       from the files of Providence custodians with information about Providence’s trading activity (i.e., members
       of the BoI).
         Case 1:14-cv-02811-JMF Document 424 Filed 05/06/20 Page 2 of 4



Shares: Series S Portfolio v. Bank of New York Mellon, 14 Civ. 9372 (GBD)(HBP), 2018 WL
2215510, at *9 (S.D.N.Y. May 15, 2018) (same). Defendants meet that burden here.

        Defendants’ Proposed Additional Custodians Are Warranted: Providence asserts that it is
not required to add any current or former BoI members because, it claims, (i) all responsive
materials “are housed in the [P]ortal,” (ii) the BoI conducts its business pursuant to R.I. Gen.
Laws §42-46-5 (which Providence represented does not permit the use of email or telephonic
communications other than to schedule meetings), and (iii) adding custodians is disproportionate
to the needs of the case. See Ex. C. These arguments are easily dispatched.

        First, Defendants have downloaded all BoI materials from the Portal, and it is clear that
Providence’s assertion that all responsive materials are stored on the Portal is wrong. For
context, the Portal contains less than 1,200 documents for the 12 years of BoI operations it
covers.
                                                                                which would be
responsive to Defendants’ RFP No. 23. See, e.g., Ex. D § 13; Ex. E at 4; Ex F at 3. But virtually
none of these reports are in the Portal; the Portal contains just two quarterly reports from
Columbia Management, both pre-dating the proposed class period, and just one monthly
statement from manager Renaissance. Clearly the Portal does not come close to providing the
discovery to which Defendants are entitled. Providence must be required to provide ESI from its
current and former BoI members, just as Defendants are providing ESI from their
representatives.

        Second, the Portal does not contain communications between and among BoI members
(which are called for by, inter alia, Defendants’ RFP Nos. 10 and 22) even though it is clear that
those individuals do have substantive BoI communications other than at regular BoI “meetings.”2
Providence’s reliance on the OMA to avoid adding BoI members as custodians is a dodge. The
OMA only applies when a “quorum” of a “public body” convenes for a “meeting.” See Fischer
v. Zoning Board of Review for the Town of Charlestown, 723 A.2d 294 (R.I. 1999) (per curiam).
A “meeting” is “the convening of a public body to discuss and/or act upon a matter over which
the public body has supervision, control, jurisdiction, or advisory power,” R.I. Gen. Laws § 42-
46-2(a), and a quorum is “a simple majority of the membership of a public body,” id. § 42-46-
2(d).

       It is thus clear that non-meeting discussions between BoI members and between BoI
members and BoI advisors may be conducted outside the OMA’s restrictions—only BoI
“meetings” themselves must comply with the OMA. Exhibits G and H show that BoI members
did and could communicate by phone and email with each other and investment consultants
outside of the context of formal BoI meetings. That means Defendants’ request that some
current and former BoI members’ ESI be searched is entirely reasonable because the evidence




2




                                                2
         Case 1:14-cv-02811-JMF Document 424 Filed 05/06/20 Page 3 of 4



produced thus far by Providence indicates that there are unique responsive documents that would
be missed if Providence were permitted to produce only the ESI that is on its Portal.3

        Third, Defendants’ request is not disproportionate to the needs of the case. Providence
designated a public-access Portal containing less than 1,200 documents as its sole “custodian,”
despite the facts that the Portal is no more than a repository consisting largely of materials
prepared for the BoI by other entities (principally its investment consultant Wainwright). Truly
responsive documents in Providence’s possession, custody, or control are located elsewhere (as
demonstrated by Providence itself needing to engage in third-party discovery to get information
about its own trades). Given (i) Plaintiffs’ allegation that all equity securities transactions on
Defendants’ exchanges were manipulated from 2009 forward and (ii) the fact that evidence
establishes that BoI members engaged in electronic communications regarding investments that
are not captured in the Portal, Defendants’ request that Providence add 14 current and former
BoI members (which is not even all the BoI members during the proposed class period) meets no
plausible definition of “disproportionate.”        Indeed, unlike the Defendants, Providence
categorically refused every BoI member proposed by Defendants as a custodian and did not
attempt to negotiate adding even one.

       For all the foregoing reasons, Defendants respectfully request that Providence be required
to add the current and former BoI commissioners designated by Defendants to the list of
custodians whose ESI is to be searched.

Respectfully submitted,




3
       Regardless of whether the custodians Defendants proposed used personal email accounts, computers, or
       telephones to communicate, the fact that these individuals are the ones who made decisions regarding
       Providence’s investments and involvement in this case means Providence was obligated to ensure that their
       ESI was preserved for discovery. If Providence did not do so, then it should say so.



                                                      3
         Case 1:14-cv-02811-JMF Document 424 Filed 05/06/20 Page 4 of 4



By: /s/ Douglas W. Henkin (by permission)       By: /s/ Robert F. Serio
Douglas W. Henkin                               Robert F. Serio
Justine N. Margolis                             Justine Goeke
Kiran Patel                                     GIBSON, DUNN & CRUTCHER LLP
DENTONS US LLP                                  200 Park Avenue
1221 Avenue of the Americas                     New York, NY 10166
New York, NY 10020                              Telephone: (212) 351-3917
Telephone: (212) 768-6832                       Facsimile: (212) 351-5246
Facsimile: (212) 768-6800                       Douglas R. Cox
Counsel for New York Stock Exchange LLC,
NYSE Arca Inc.,                                 Amir C. Tayrani
and Chicago Stock Exchange, Inc.                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
By: /s/ Paul E. Greenwalt III (by permission)   Washington, D.C. 20036
Paul E. Greenwalt III                           Telephone: (202) 955-8500
Michael Molzberger                              Facsimile: (202) 530-9539
SCHIFF HARDIN LLP
233 South Wacker Drive, Suite 6600              Steven M. Shepard
Chicago, IL 60606                               SUSMAN GODFREY LLP
Telephone: (312) 258-5702                       1301 Avenue of the Americas
Facsimile: (312) 258-5600                       New York, NY 10019
Counsel for BATS Global Markets, Inc.           Telephone: (212) 336-8330
(n/k/a Cboe Bats, LLC) and Direct Edge          Facsimile: (212) 336-8340
ECN, LLC
                                                Counsel for The Nasdaq Stock Market LLC
                                                and Nasdaq BX, Inc.



CC: All counsel of record via ECF




                                                4
